NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DANIEL RAWLSTON,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )                Case No. 2D12-6430
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 8, 2014.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Howard L. Dimmig, II, Public Defender,
and Allyn M. Giambalvo, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Christina Zuccaro,
Assistant Attorney General, Tampa, for
Appellee.

PER CURIAM.


             Daniel Rawlston appeals his sentences imposed after violation of

probation. The State correctly concedes error, and we reverse and remand for

resentencing.

             The State charged Rawlston with eight counts of committing a lewd,

lascivious, or indecent act upon a child under the age of sixteen for events that occurred
on January 1, 1997. Rawlston entered pleas of no contest pursuant to a negotiated

plea agreement, and the trial court sentenced him to concurrent terms of eight years in

prison, followed by fifteen years' probation.

              Rawlston served the incarcerative portion of his sentences but did not

comply with the terms of his probation. Ultimately, the trial court revoked his probation

and sentenced him to consecutive terms of fifteen years in prison for counts one, two,

and three; a consecutive term of thirteen years in prison for count four; and concurrent

terms of three years' probation for counts five through eight, to run consecutively to

counts one through four, totaling fifty-eight years in prison followed by three years of

probation. Absent a departure sentence, these sentences exceed the maximum

guidelines sentence of 24.625 years that could be imposed for Rawlston's convictions

under the 1994 guidelines. See Fla. R. Crim. P. 3.702(d)(19) ("The total sentence shall

be within the guidelines sentence unless a departure is ordered."); Ault v. State, 866 So.
2d 674, 687 (Fla. 2003) (explaining that because chapter 95-182, Laws of Florida, was

declared unconstitutional, the 1994 sentencing guidelines apply for those convicted of

crimes that occurred after October 1, 1995, and before May 24, 1997). Accordingly, we

reverse Rawlston's sentences and remand for the trial court to impose lawful sentences.

              Reversed and remanded.


KELLY, MORRIS, and SLEET, JJ., Concur.




                                            -2-